DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/6/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 13 and 14, the scope thereof is indefinite because each of these claims requires a temperature-dependent property (e.g. 50% modulus, elongation at break, breaking strength) without specifying the temperature at which this measurement occurs. 
In claim 6, the claim limitation “the temperature t” lacks proper antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US2017/0012003A1) in view of Shiraishi (JP2014057041A). Khan (“Mechanical, Degradation, and Interfacial Properties of Synthetic Degradable Fiber Reinforced Polypropylene Composites”) is cited as extrinsic evidence, for claims 4, 13 and 14.
Yoo discloses the claimed invention as follows (limitations not disclosed by Yoo are crossed out, below):
Claim 1. A manufacturing method of a mounting structure, the method comprising: 
a step of preparing a mounting member including a first circuit member (10) and a plurality of second circuit members (11, 15, 13a, 13b, 13c) placed on the first circuit member; 
a disposing step of disposing (see Fig. 2B) a 
a first sealing step of pressing (see Fig. 2C and para. [0060]) 

at least one of the plurality of the second circuit members is a hollow member (13a) having a space from the first circuit member, and 
in the first sealing step, the plurality of the second circuit members are sealed so as to maintain the space (see Fig. 1).
Claim 7. The manufacturing method of claim 1, wherein at least one separation distance between the second circuit members adjacent to each other is 150 µm or less. See for example second circuit members 11 and 13a, which are on contact with each other.
Claim 8. The manufacturing method of claim 1, wherein the second circuit members include a reference member (e.g. 13b in Fig. 1), and a first adjacent member (13a in Fig. 1) and a second adjacent member (13c in Fig. 1) each adjacent to the reference member, and a separation distance D1 between the reference member and the first adjacent member is different from a separation distance D2 between the reference member and the second adjacent member.
Claim 9. The manufacturing method of claim 1, wherein the second circuit members include a reference member (11), and a first adjacent member (15) and a second adjacent member (13a) each adjacent to the reference member, and a height ΔH1 from the reference member of the first adjacent member is different from a height ΔH2 from the reference member of the second adjacent member. See Fig. 1.
Claim 10. The manufacturing method of claim 1, wherein in the first sealing step, the second circuit members are sealed

Yoo does not disclose the limitations crossed out above, as well as the limitations of claims 2, 3-5, 10, 13 and 14.
Shiraishi discloses a process similar to that or Yoo, in which a mounting member includes a first circuit member 5 and a plurality of second circuit members 4 placed thereon. A sheet 2, which may be thermosetting, (see Figs.1, 2a, 2b and para. [0073]) and a thermoplastic sheet 1 (see para. [0043]) are disposed on the mounting member, with the thermosetting sheet interposed between the thermoplastic sheet (see Fig. 2c) and the first circuit member. The stack is pressed against the first circuit member (see Figs. 2a and 2b) and heat is applied (see para. [0106]) curing the thermosetting sheet into a cured layer 2 (implicit for a thermosetting resin). The thermoplastic sheet is removed from the cured layer ().
Considering the teachings of both references, and since in you the material of sheet 21 is not particularly limited, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form sheet 21 from a thermosetting material, and applying it to the first circuit member by disposing on the first circuit member a stack comprising the thermosetting sheet and a thermoplastic sheet, compressing and heating to shape and cure the thermosetting material, followed by removing the thermoplastic material. One of ordinary skill in the art would have found it obvious to do so as a simple substitution of one known element for another, with predictable results. In particular, Yoo merely mentions sheet 21 is insulating, and Shiraishi, which is in the same field of art, teaches how to apply a thermosetting sheet over electronic components disposed on a substrate. Therefore, one of ordinary skill in the art would have recognized the suitability of the material of Shiraishi for use as the insulating sheet 21 of Yoo. Moreover, Shiraishi teaches the technique of applying such a thermosetting sheet by means of a thermoplastic sheet which is thereafter removed.
Regarding claim 2, Shiraishi discloses preparing a sheet comprising the thermosetting sheet and the thermoplastic sheet integrated with each other (see Fig. 2(a)), prior to the disposing step, wherein in the disposing step, the sheet is disposed on the mounting member. Yoo as modified in view of Shiraishi would therefore utilize the same technique.
Regarding claim 3, the stack is pressed under heating against the first circuit member. Yoo as modified in view of Shiraishi would therefore utilize the same technique.
Regarding claims 4, 13 and 14, as noted in the rejection under 35 U.S.C. 112(b), the claims do not specify a temperature at which the claimed material properties must hold. Further, the claims require these properties for a material from which the thermoplastic sheet is made, i.e. even if such a material makes up only a small percentage of the thermoplastic sheet. In Shiraishi, sheet 1 is made up of layers 11, 12 and 13, each of which can be made of a different material, having different properties. For example, layer 11 can comprise polypropylene (see para. [0049]), which is known to have (at some temperature) tensile strength (i.e. breaking strength) of 21 MPa and 378% elongation at break (see Khan Table 1). One of ordinary skill in the art knows that a 100 µm-thick sheet would have similar properties, for the same cross-sectional area of material. Yoo as modified in view of Shiraishi would therefore utilize the same technique. Regarding claim 4, given that the tensile strength is 21 MPa, one of ordinary skill in the art before the effective filing date of the claimed invention would have fond it obvious that the 50% modulus (i.e. tensile stress at 50% elongation) would fall within the claimed range. Increasing the temperature makes a thermoplastic material softer.
Regarding claim 5, Shiraishi discloses a temperature between 100 and 200 °C, preferably between 120 and 180 °C (para. [0109]). Shiraishi also discloses that the heating causes the material 1 to be semi-solid (gel state) (see para. [0043]). This clearly implies the glass-transition temperature would fall in a range overlapping with the claimed range. A specific material to be used as layer 11 part of base material layer 1 is syndiotactic polystyrene (see para. [0047]) which has a glass transition temperature of about 100 °C. Clearly, this temperature is lower than the 120 to 180 °C temperature during sealing. Yoo as modified in view of Shiraishi would therefore utilize the same technique.
Regarding claim 10, Shiraishi discloses the second circuit members being sealed with the stack, and the thermoplastic sheet being deformed to conform to contours of the second circuit members (compare Figs. 2a and 2b). Yoo as modified in view of Shiraishi would therefore utilize the same technique.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Shiraishi and further in view of Hashimoto (JP2013118260A).
Yoo as modified in view of Shiraishi renders obvious the claimed invention, except for the limitations of claim 6. Yoo does not particularly specify the properties of the layer 21. Shiraishi teaches a later 2 which can be thermosetting. Hashimoto discloses an invention similar to that of Yoo, in which a thermosetting sheet a is applied over components b disposed on a substrate e, such that a space c below the components is maintained after pressing and curing the thermosetting sheet over the components. Hashimoto teaches in order to maintain the space it is important for the thermosetting sheet to have tan δ of less than 1, and specific example of 0.8, 0.79 and 0.64 are given (see Fig. 2 and para. [0011], [0056]-[0059]). 
In view of the teachings of Hashimoto, given that Yoo also seeks to maintain the space below components, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a material as disclosed in Example 1, Example 2, or Comparative Example 1 of Hashimoto (see para. [0056]-[0059]) to form the sheet 21 of Yoo, as one of ordinary skill in the art would have recognized its suitability for the intended application, given that the particular material in Hashimoto is selected specifically to obtain the same result as in Yoo.
Regarding the claimed storage shear modulus, Hashimoto does not disclose a particular value for the storage shear modulus. However, Hashimoto discloses using bisphenol A (see para. [0056]-[0059]), which is also disclosed in the present application (see para. [0041]). It therefore follows that the material of Hashimoto would have properties as claimed.
Double Patenting





















The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,315,804. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent claims 1-17 anticipate application claim 1. Patent claim 6 anticipates application claims 1 and 2. Patent claim 7 anticipates application claims 1 and 3. Patent claim 8 anticipates application claims 1 and 4. Patent claim 9 anticipates application claims 1 and 5. Patent claim 10 anticipates application claims 1 and 6. Patent claim 11 anticipates application claims 1 and 7. Patent claim 12 anticipates application claims 1 and 8. Patent claim 13 anticipates application claims 1 and 9. Patent claim 14 anticipates application claims 1 and 10. Patent claim 16 anticipates application claims 1 and 13. Patent claim 17 anticipates application claims 1 and 14.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729